DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/21 and 11/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “said foamed layer relates to a foamed PVC layer”. It is unclear what is encompassed by the term “relates to”. Does that mean it comprises a foamed PVC layer? Or something else entirely?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baert et al., US 2016/0083965.
Regarding claims 1-4:
Baert discloses a floor panel (1) having a substrate (11 and 13) and a decoration (12), wherein the substrate comprises at least a foamed layer (11) and a non-foamed layer (13) adjacent to each other at interfacing surfaces, wherein said foamed and non-foamed layer comprise PVC (para. 0058), wherein the floor panel, on at least two opposite edges, is provided with coupling means (8 and 10) allowing to couple two of such floor panels to each other, wherein at the respective edges a locking is effected at least in a vertical direction perpendicular to the plane of the panels, wherein at least one of said edges is provided with a groove (8), wherein said groove is bordered by an upper lip and a lower lip, and wherein said groove has a most proximal point, said most proximal point being situated in said foamed layer (refer to Fig. 3) and the lower surface of said upper lip at least partially being formed in said non-foamed layer (13).
Regarding claim 5:
Baert disclose wherein said non-foamed layer is situated between the decoration and said foamed layer.
Regarding claim 10:
Baert discloses wherein the upper surface of the lower lip is at least partially formed in said foamed layer.
Regarding claim 17:
Baert discloses wherein said groove is provided for cooperation with a tongue on the opposite edge.
Regarding claim 19:
Baert discloses wherein the thermoplastic material is at least 2mm (3 to 7mm) and is free of plasticizer (Baert does not teach wherein the thermoplastic material has plasticizer).
Regarding claim 20:
Baert discloses wherein the foamed thermoplastic material is between 3 and 7mm which includes at least 4mm (para. 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baert et al., US 2016/0083965 in view of Segaert, US 2015/0121793.
Regarding claims 6-8:
Baert does not expressly disclose wherein the decorative layer comprises a decoration on a printed motif on a thermoplastic foil and a transparent or translucent wear layer above the decoration.
Segaert discloses a floor panel that includes a decoration on a printed motif on a thermoplastic foil and a transparent or translucent wear layer above the decoration (para. 0024).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the decorative top layer of Segaert for that of Baert in order to provide sufficient wear resistance and an aesthetically pleasing look.

Claims 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baert et al., US 2016/0083965 in view of Bladh et al., US 2017/0247890.
Regarding claims 9 and 11:
Baert discloses wherein at the respective edges a locking is affected in a horizontal direction in the plane of the panels and perpendicular to the edges, wherein at least one of said edges is provided with an upward-directed hook-shaped looking part, but does not disclose wherein said locking part extends at least partially in a portion of the substrate which is free from said foamed layer.
Bladh discloses a decorative panel having a reinforcing fiberglass mat (22) that extends through a core layer including locking part such that said locking part extends at least partially in a portion of the substrate which is free from said foamed layer, such that the upper surface of the lower lip also is at least partially formed in a portion of the substrate which is free from the foamed layer.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a reinforcing fiberglass mat as suggested by Bladh to the core foam layer of Baert such that it extends through a core layer including locking part such that said locking part extends at least partially in a portion of the substrate which is free from said foamed layer in order to reinforce the foam layer and panel of Bladh for increased strength.
Regarding claim 18:
Baert does not expressly discloses the coupled condition of the tongue and groove.
Bladh discloses wherein, in coupled condition of a tongue and groove, a space is present on the lower side of the tongue, wherein said space extends from the tip of the tongue up to a position underneath the upper lip (refer to Fig. 2).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a space as suggested by Bladh to the coupled panels of Baert in order to provide a space for thermal cycling.




Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The general structure and material makeup of the claimed panel is taught by the prior art of record. However, the prior art fails to provide a teaching, suggestion or motivation for the lower surface of the upper lip being partially formed in the non-foamed layer and foamed layer (claim 12) and for the one pair of cooperating contact surface to be formed in the foamed layer and a second pair formed by a portion of the substrate free from the foamed layer (claim 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633